PER CURIAM.
Appellant Sherif Kodsy appeals the order that denied his postconviction motion *417without evidentiary hearing, but with reference to the attachments to the state’s response. Kodsy’s motion alleged that his trial counsel rendered ineffective assistance in several instances during his trial and sentencing. We agree with the trial court’s conclusion that he is entitled to no relief on his allegation that counsel should have moved for a mistrial during the state’s closing argument. We affirm the denial of the motion on that ground only.
Kodsy’s remaining allegations were legally sufficient and were not conclusively disproved by the portions of the record attached to the state’s response. We, therefore, reverse the denial of the relief on those claims and remand the case for evidentiary hearing.
REVERSED AND REMANDED.
WARNER, C.J., KLEIN and HAZOURI, JJ., concur.